Citation Nr: 0032626	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
under 38 U.S.C.A. § 1311(a)(2) (West Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to May 
1946.  He died in April 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in December 1998 by the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The veteran and the appellant were married in 1946.

2. From November 1953 to December 1989, the veteran's rating 
for service-connected disabilities was 90 percent, on the 
basis of a formula that resulted in a 94 combined rating.  
From December 4, 1989, his rating was 100 percent.

3. The service-connected disabilities by which the 94 
combined rating was established included a wound of the 
skull with residual headaches, dizziness, and tinnitus, 
collectively rated as 50 percent disabling pursuant to 
Diagnostic Code 5299.

4. In 1976, the criteria for evaluating tinnitus was changed 
to allow for a 10 percent rating where persistent tinnitus 
was shown to be due to head injury, concussion, or 
acoustic trauma.

5. The evidence of record reflects that the veteran had had 
persistent tinnitus due to the service-connected head 
trauma as early as 1980; he died in April 1996. 


CONCLUSION OF LAW

The criteria for enhanced dependency and indemnity 
compensation are met.  38 U.S.C.A. § 1311(a)(2) (West Supp. 
2000); 38 C.F.R. § 20.1106 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After careful review of the evidence of record, applicable 
statutes and regulations, and judicial interpretations 
thereof, the Board concludes that entitlement to enhanced 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1311(a)(2) is warranted in this case.

Review of the record reveals that the RO denied the 
appellant's claim for enhanced DIC benefits based upon its 
finding of no clear and unmistakable error in an April 1980 
rating decision which denied entitlement to a total 
disability evaluation for compensation purposes based upon 
individual unemployability (TDIU).  However, based upon 
recent precedent, the Board finds that a de novo review of 
the record is required to adjudicate the appellant's claim.  
In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Court) held 
that the "entitled to receive" provision of 38 U.S.C.A. 
§ 1311(a)(2) requires de novo review of the entire record 
without regard to prior rating decisions entered during the 
life of the veteran.  In reaching this conclusion, the Court 
noted that 38 C.F.R. § 20.1106 provides that, with the 
exception of 38 U.S.C.A. § 1318 claims and certain issues not 
presented here, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime. 

In this regard, the Board notes that the RO adjudicated the 
appellant's claim on the basis of whether there was clear and 
unmistakable error in a rating decision entered during the 
veteran's life.  However, the appellant has consistently 
argued the merits of her claim for enhanced DIC benefits 
throughout the course of her appeal, and in view of the grant 
of the claimed benefit, the Board finds no prejudice to her 
in the disposition of this claim on a basis other than that 
relied upon by the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (if a statute, regulation or analytical approach not 
considered by the RO provides a basis for allowance of the 
benefit sought on appeal, the Board may act to grant the 
benefit without referring the matter to the RO).  

De novo review of the record reveals that during his 
lifetime, the veteran was service-connected for numerous 
disabilities including a wound of the skull with residual 
headaches, dizziness, and tinnitus.  This disability was 
rated at the 50 percent level pursuant to Diagnostic Code 
5299 for many years.  In 1976, the criteria for evaluating 
tinnitus was changed to allow for a 10 percent rating where 
persistent tinnitus was shown to be due to head injury, 
concussion, or acoustic trauma.  After receipt of a claim for 
TDIU in November 1979, a VA examination conducted in January 
1980 revealed that the veteran experienced persistent 
tinnitus.  Specifically, the veteran reported that "my right 
ear rings all the time."  On neurological examination he 
indicated that the tinnitus in the right ear had been a long-
standing problem of at least 10 years.  In this regard, the 
Board notes that the records document complaints of tinnitus 
to a date as early as 1946, contemporaneous with the original 
grant of service connection which included tinnitus on 
account of head injury.  When viewed in light of the 1976 
change in criteria for evaluating tinnitus, and the veteran's 
November 1979 claim, the Board concludes that the veteran was 
entitled to receive a 10 percent disability evaluation for 
the tinnitus.  

Specifically, the veteran had a 50 percent rating for head 
injury, which had included residual problems such as 
tinnitus, and this rating had been based on musculoskeletal 
disability-a point made clear by the assignment of this 
rating in accordance with Diagnostic Code 5299.  
Consequently, the Board concludes that the then-assigned 50 
percent rating did not contemplate the disabling 
manifestations of tinnitus.  Applying a separate 10 percent 
rating to the formula for combining ratings, see 38 C.F.R. 
§ 4.25, the previously combined rating of 94 would be 
elevated to a combined rating of 95.  38 C.F.R. § 4.25, Table 
I.  By regulation, the 95 percent rating is adjusted upward 
to the 100 percent level and the result is that the veteran 
was entitled to receive a 100 percent rating for his service-
connected disabilities for a continuous period of at least 
eight years immediately preceding death.  38 C.F.R. § 4.25.  
Since the appellant was married to the veteran for the entire 
period in question, enhanced DIC benefits pursuant to 
38 U.S.C.A. § 1311(a)(2) are warranted.  


ORDER

Entitlement to enhanced DIC benefits pursuant to 38 U.S.C.A. 
§ 1311(a)(2) is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

